Exhibit 10.1 

 

 

 

CONTRIBUTION AGREEMENT

 

Dated March 31st, 2017

 

by and among

 

Investview, Inc.,

a Nevada corporation

 

and

 

Wealth Generators LLC,

a Utah limited liability company and

the Members of Wealth Generators LLC

 

 

 

 



 

 

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (“Agreement”) dated March 31, 2017, is by and among
Investview, Inc. (“INVU”), a corporation organized under the laws of the State
of Nevada, having an office for the transaction of business at 745 Hope Road,
Eatontown, New Jersey 07724 and Wealth Generators LLC (“Wealth Generators”), a
limited liability company organized under the laws of the State of Utah, having
an office for the transaction of business at 12 South 400 West, Salt Lake City,
UT, 84101, and the members of Wealth Generators as listed on the signature page
and Schedule A hereto, constituting all of the members of Wealth Generators
(collectively, the “Wealth Generators Members” and individually a “Wealth
Generators Member”), each having an address set forth on the signature pages
hereto.

 

W I T N E S S E T H

 

WHEREAS, the Wealth Generators Members own all of the issued and outstanding
membership interest of Wealth Generators (the “Wealth Generators Membership
Interest”).

 

WHEREAS, the Wealth Generators Members desire to contribute the Wealth
Generators Membership Interest to INVU upon the terms and subject to the
conditions of this Agreement in exchange for an aggregate of 1,358,670,942
shares of newly issued shares of INVU Common Stock (the “INVU Shares”) at a per
share price of $0.001 per share pursuant to the terms and conditions set forth
in this Agreement, which such issuance of the INVU Shares will be exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to an exemption provided by Section 4(a)(2)
thereunder;

 

 

 

WHEREAS, it is intended that the issuance of the INVU Shares in exchange for the
contribution of property as described herein will constitute a tax-free transfer
to a corporation controlled by transferors pursuant to Section 351 of the
Internal Revenue Code of 1986, as amended.

 

 

NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:

 

SECTION 1

CONTRIBUTION

 

1.1       Contribution. Upon the terms and subject to the conditions contained
herein, each of the Wealth Generators Members will contribute, transfer, assign
and deliver to INVU the Wealth Generators Membership Interest, such that
following the contribution herein, INVU shall own one hundred percent (100%) of
the Wealth Generators Membership Interests. This contribution is based on the
Wealth Generators Members’ relative ownership in Wealth Generators as set forth
on Schedule A. All contributions shall be free and clear of all liens, claims or
rights or offset of any kind.

 

1.2       INVU Share Issuance. In consideration of each of the Wealth Generators
Members’ equity contributions to INVU, INVU shall issue the INVU Shares to each
of the Wealth Generators Members in accordance with Schedule A. Following the
issuance of the INVU Shares, the Wealth Generators Members shall own in the
aggregate more than eighty percent (80%) of all the outstanding and issued INVU
common stock. It is intended that the issuance of the INVU Shares in exchange
for the contribution of property as described herein will constitute a tax-free
transfer to a corporation controlled by transferors pursuant to Section 351 of
the Internal Revenue Code of 1986, as amended.

 



2 

 

 

1.3.       Closing. The closing (“Closing”) of the transactions contemplated
hereby shall occur on the date hereof following the satisfaction or waiver of
all conditions precedent to Closing set forth in Section 7 hereof (the “Closing
Date”).

 

1.4.       Closing Events. At the Closing, each of the respective parties hereto
shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, financial statements, schedules, agreements, resolutions, rulings,
or other instruments required by this Agreement to be so delivered at or prior
to the Closing, and the documents and certificates provided in Section 8,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby. If agreed to by the parties, the Closing may
take place through the exchange of documents by eFax, fax, email and/or express
courier. At the Closing, the ownership of the Wealth Generators Membership
Interest set forth on Schedule A hereto currently held by the Wealth Generators
Members shall be transferred to INVU without any further action by the Wealth
Generators Members, and INVU Shares shall be issued in the names and
denominations set forth on Schedule A hereto.

 

1.5       Adherence with Applicable Securities Laws. Each of the Wealth
Generators Members agrees that he, she or it is acquiring the INVU Shares for
investment purposes and will not offer, sell or otherwise transfer, pledge or
hypothecate any of the INVU Shares issued to him (other than pursuant to an
effective Registration Statement under the Securities Act directly or indirectly
unless:

 

 

(a)the sale is to INVU;

 

(b)the sale is made pursuant to the exemption from registration under the
Securities Act, provided by Rule 144 thereunder; or

 

(c)the INVU Shares are sold in a transaction that does not require registration
under the Securities Act or any applicable United States state laws and
regulations governing the offer and sale of securities, and the Wealth
Generators Member has furnished to INVU an opinion of counsel to that effect or
such other written opinion as may be reasonably required by INVU. The Wealth
Generators Members acknowledge that the certificates representing the INVU
Shares shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT

BE SOLD, OFFERED FOR SALE, PLEDGED,

HYPOTHECATED OR OTHERWISE TRANSFERRED IN

THE ABSENCE OF A REGISTRATION STATEMENT WITH

RESPECT TO THE SECURITIES UNDER SUCH ACT AND

THE OPINION OF COUNSEL REASONABLY

SATISFACTORY TO THE COMPANY THAT SUCH

REGISTRATION IS NOT REQUIRED OR UNLESS SOLD

PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.

 



3 

 

 

1.6       Lock-Up. The Wealth Generators Members agree that each individually
shall not transfer, offer, pledge, sell, contract to sell, grant any options for
the sale of or otherwise dispose of, directly or indirectly, any INVU Shares
through one (1) year from the Closing Date. If requested by an underwriter of
Common Stock, each Wealth Generators Members will reaffirm the agreement set
forth in this Section 1.5 in a separate writing in a form satisfactory to such
underwriter. INVU may impose stop-transfer instructions with respect to the INVU
Shares. Notwithstanding the foregoing, the restrictions set forth in this
Section 1.5 shall not apply to (A) the sale by a Wealth Generators Member of up
to 20% per month of the INVU Shares held by such Wealth Generators Member
commencing on the six (6) month anniversary of this Agreement, or (B) transfers
(i) as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein, or (ii) to
any trust for the direct or indirect benefit of the Wealth Generators Member or
the immediate family of the Wealth Generators Member, provided that the trustee
of the trust agrees to be bound in writing by the restrictions set forth herein,
and provided further that any such transfer shall not involve a disposition for
value. For purposes of this Section 1.5, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
All certificates representing the INVU Shares deliverable to the Wealth
Generators Members pursuant to this Agreement and any certificates subsequently
issued with respect thereto or in substitution therefor shall bear a legend
substantially as follows, in addition to any legend INVU determines is required
pursuant to any applicable legal requirement including the standard legend
required under the Securities Act of 1933, as amended:

 

"The shares represented by this certificate may not be offered, sold, pledged,
transferred or otherwise disposed of except in accordance with the requirements
of the Securities Act of 1933, as amended, and the other conditions specified in
that certain Contribution Agreement dated as of _____, 2017, copies of which
agreements the Company will furnish, without charge, to the holder of this
certificate upon written request therefor."

 

 

SECTION 2

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF WEALTH GENERATORS AND THE WEALTH
GENERATORS MEMBERS

 

Wealth Generators and the Wealth Generators Members hereby represent and warrant
to INVU as follows:

 

2.1       Organization and Good Standing. Wealth Generators is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Utah, and is entitled to carry on its business as and
in the places where such business is now conducted. Wealth Generators is
qualified to do business as a foreign corporation in each jurisdiction, if any,
in which its business requires such qualification. Wealth Generators does not
own any subsidiaries.

 

2.2       Authorization; Enforceability; No Breach. Wealth Generators has all
necessary corporate power and authority to execute this Agreement and perform
its obligations hereunder. This Agreement constitutes the valid and binding
obligation of Wealth Generators enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, moratorium, insolvency or other
similar laws generally affecting the enforcement of creditors’ rights. The
execution, delivery and performance of this Agreement by Wealth Generators and
the consummation of the transactions contemplated hereby will not:

 

(a)                violate any provision of the Wealth Generators’ Certificate
of Formation or its operating agreement;

 



4 

 

 

(b)               violate, conflict with or result in the breach of any of the
terms of, result in a material modification of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract or other agreement to
which Wealth Generators is a party or by or to which it or any of its assets or
properties may be bound or subject;

 

(c)                violate any order, judgment, injunction, award or decree of
any court, arbitrator or governmental or regulatory body against, or binding
upon, Wealth Generators or upon the properties or business of Wealth Generators;
or

 

(d)               violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein, which could have a Material
Adverse Effect on the business or operations of Wealth Generators. “Material
Adverse Effect” shall mean any effect or change that would be materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of INVU or Wealth Generators, as the case may
be, taken as a whole, or on the ability of any party to consummate timely the
transactions contemplated hereby.

 

2.3       Compliance with Laws. Wealth Generators has complied with all federal,
state, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business
which, if not complied with, would have a Material Adverse Effect on the
business or financial condition of Wealth Generators.

 

2.4       Litigation; Actions and Proceedings. There is no outstanding order,
judgment, injunction, award or decree of any court, governmental or regulatory
body or arbitration tribunal against or involving Wealth Generators. Except as
set forth on Schedule 2.4, there is no action, suit or proceeding pending or
threatened, or any investigation or proceeding, at law or in equity, before any
arbitrator, court or other governmental authority, pending or threatened, nor
any judgment, decree, injunction, award or order outstanding, against or in any
manner involving Wealth Generators or its properties or rights which (a) could
reasonably be expected to have a Material Adverse Effect on Wealth Generators,
or (b) could reasonably be expected to have a Material Adverse Effect on the
consummation of any of the transactions contemplated by this Agreement. To
Wealth Generators Members’ knowledge, there is no fact, event or circumstances
that may give rise to any suit, action, claim, investigation or proceeding.

 

2.5       Brokers or Finders. No broker’s or finder’s fee will be payable by
Wealth Generators or a Wealth Generators Member in connection with the
transactions herein contemplated, nor will any such fee be incurred as a result
of any actions by Wealth Generators or a Wealth Generators Member.

 

2.6       Assets; Real Property. Wealth Generators owns all rights, title and
interest in and to their respective assets, free and clear of all liens,
pledges, mortgages, security interests, conditional sales contracts or any other
encumbrances. Wealth Generators does not own any real property.

 

2.7Intellectual Property; Privacy.

 

(a)       Wealth Generators exclusively owns, or has a valid and continuing
license to use, all Intellectual Property that is used in, or necessary for, the
operation of the business as conducted as of the date hereof and as proposed to
be conducted (collectively, the “Company Intellectual Property”), free and clear
of any encumbrance. The conduct by Wealth Generators of its business (including
its products and services) has not and does not infringe, misappropriate, dilute
or otherwise violate any other person’s Intellectual Property rights or rights
in personal information or constitute unfair competition or trade practices, and
does not violate the laws of any country or jurisdiction. There is no claim,
notice or litigation pending or, threatened against Wealth Generators alleging
any of the foregoing or otherwise challenging the use, ownership, licensing,
validity or enforceability of any Company Intellectual Property owned (or
purported to be owned) by Wealth Generators.

 



5 

 

 

(b)       Wealth Generators is the sole and exclusive owner of all right, title
and interest in and to its software, free and clear of any encumbrance. All
employees, consultants and other persons who contributed to the conception,
creation or development of any of the Company Intellectual Property or its
software did so either (i) within the scope of his or her employment such that,
subject to and in accordance with applicable laws, all Intellectual Property
rights arising therefrom became exclusively owned by Wealth Generators, or (ii)
pursuant to valid and enforceable written agreements assigning all Intellectual
Property rights therein to Wealth Generators. To Wealth Generators Shareholders’
knowledge, no third person has infringed, misappropriated, diluted or otherwise
violated any Company Intellectual Property or its software. Wealth Generators
has taken all commercially reasonable efforts to maintain the confidentiality of
all material trade secrets of Wealth Generators.

 

(c)       Wealth Generators is in compliance with all applicable privacy
policies and all laws relating to privacy, data protection, anti-spam,
personally identifiable information, and similar consumer protection laws
(collectively, “Privacy Laws and Policies”). Wealth Generators has taken all
measures reasonably necessary or appropriate to protect and maintain the
confidentiality of all personally identifiable information and other
confidential customer information collected by Wealth Generators and to maintain
the security of its data storage practices, in each case, in accordance with all
Privacy Laws and Policies. Wealth Generators has not received notice of any
claims or been charged with any violation of any Privacy Laws and Policies or
any failure to adequately protect or maintain the confidentiality of any
personally identifiable information and other confidential customer information.
There is no investigation pending against Wealth Generators or, threatened
against Wealth Generators, with respect to any such claim or charge, and there
are no facts or circumstances which could form the basis for any such claim or
charge. There have been no data breaches involving any personally identifiable
information collected by Wealth Generators and there are no facts or
circumstances, which could form the basis for any such breaches.

 

2.8       Capitalization. The authorized membership interest of Wealth
Generators are owned of record and beneficially by the Wealth Generators Members
and in the amounts reflected in Schedule A. Wealth Generators has not granted,
issued or agreed to grant, issue or make available any warrants, options,
subscription rights or any other commitments of any character relating to the
securities of Wealth Generators. All of the Wealth Generators Membership
Interest are duly authorized and validly issued, fully paid and non-assessable.

 

2.9       Full Disclosure. No representation or warranty by Wealth Generators in
this Agreement or in any document or schedule to be delivered by any such entity
pursuant hereto, and no written statement, certificate or instrument furnished
or to be furnished to INVU pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement contains, or will
contain, any untrue statement of a material fact or omits, or will omit, to
state any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the businesses of Wealth Generators.

 

2.10       Undisclosed Liabilities. As of the Closing Date, Wealth Generators
shall have no debts, liabilities or obligations of any nature (whether accrued,
absolute, contingent, direct, indirect, unliquidated or otherwise and whether
due or to become due) arising out of transactions entered into on or prior to
the Closing Date, or any transaction, series of transactions, action or inaction
occurring on or prior to the Closing Date, or any state of facts or condition
existing on or prior to the Closing Date (regardless of when such liability or
obligation is asserted) except such debts, liabilities or obligations that are
set forth on Schedule 2.10.

 



6 

 

 

2.11       State Takeover Statutes. No “fair price, “ “moratorium,” “control
share acquisition” or other similar antitakeover statue or regulation enacted
under state or federal laws in the United States, is applicable to the
transactions contemplated by this Agreement.

 

2.12       Absence of Certain Changes or Events. Since October 25, 2016, there
has not been (a) any change in the business, prospects, the financial or other
condition, or the respective assets or liabilities of Wealth Generators as
reflected in the Wealth Generators Financial Statements which would have a
Material Adverse Effect on Wealth Generators taken as a whole, (b) any material
loss sustained by Wealth Generators, including, but not limited to any loss on
account of theft, fire, flood, explosion, accident or other calamity, whether or
not insured, which has or may have a Material Adverse Effect on the operation of
Wealth Generators’ business or (c) to the knowledge of Wealth Generators, any
event, condition or state of facts, including, without limitation, the
enactment, adoption or promulgation of any law, rule or regulation, the
occurrence of which would have a Material Adverse Effect on the results of
operations or the business or financial condition of Wealth Generators.

 

2.13       Intentionally Left Blank.

 

2.14       Intentionally Left Blank.

 

2.15       Tax Matters. Wealth Generators has filed all federal income tax
returns and all other material tax returns that it was required to file since
the date of its organization. Wealth Generators has paid all taxes that it was
required to pay since the date of its organization. Wealth Generators is not
currently the beneficiary of any extension of time within which to file any tax
return. There are no liens for taxes (other than taxes not yet due and payable)
upon any of the assets of Wealth Generators. There is no material dispute or
claim concerning any tax liability of Wealth Generators either (i) claimed or
raised by any taxation authority in writing or (ii) as to which Wealth
Generators has knowledge.

 

2.16       Financial Statements. Schedule 2.16 contains copies of the balance
sheets of the Wealth Generators for period ended October 25, 2016 and the
related statements of operations for the period then ended (the “Wealth
Generators Financial Statements”).

 

2.17       Contracts. A copy of each of the material contracts, instruments,
agreements, or understandings, requested by INVU (collectively, the
“Contracts”), has been provided to INVU. Each of the Contracts is a valid and
binding obligation of either Wealth Generators and in full force and effect,
except for where the failure to be in full force and effect would not,
individually or in the aggregate, have a Material Adverse Effect. There are no
existing defaults by Wealth Generators, thereunder or, to the knowledge of
Wealth Generators, by any other party thereto, which defaults, individually or
in the aggregate, would have a Material Adverse Effect.

 

2.18       Insurance.

 

(a)                An accurate and complete description of all policies of
property and other forms of insurance held by Wealth Generators has been
delivered to INVU. True and complete copies of all such insurance policies have
been previously provided to INVU.

 

(b)       There is no material claim pending under any of such policies as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies. All premiums due and payable under all such policies have been
paid and Wealth Generators is otherwise in compliance in all material respects
with the terms of such policies. There is no threatened termination of, or
material premium increase with respect to, any of such policies.

 



7 

 

 

2.19       Anticorruption.

 

(a)       In the past 10 years, neither the Wealth Generators Members nor Wealth
Generators, or any of its directors or officers is or has at any time engaged in
any activity, practice or conduct which would constitute an offence under all
applicable laws relating to anti-bribery, anti-corruption, anti-money laundering
or illegal payments and bribes and illegal political contributions and similar
statutes, rules and regulations.

 

(b)       Wealth Generators has in place adequate procedures to prevent any
conduct of the kind referred to in Section 2.19(a) above.

 

(c)       In the past 10 years, neither the Wealth Generators Members nor Wealth
Generators, or any of its directors or officers is or has been the subject of
any investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body or any customer regarding any offence or
alleged offence under applicable laws relating to anti-bribery, anti-corruption,
anti-money laundering, illegal payments and bribes and illegal political
contributions and similar statutes, rules and regulations, and no such
investigation, inquiry or proceedings have been threatened or are pending and
there are no circumstances likely to give rise to any such investigation,
inquiry or proceedings.

 

(d)       Without limiting the generality of the foregoing, in the past 10
years, neither the Wealth Generators Members nor Wealth Generators, or any of
its, directors or officers has corruptly or otherwise offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value to: (i) any government or
similar official for purposes of (A) (1) influencing any act or decision of such
official in his or her official capacity, (2) inducing such official to do or
omit to do any act in violation of the lawful duty of such official, or (3)
securing any improper advantage; or (B) inducing such official to use his or her
influence with a governmental authority to affect or influence any act or
decision of such governmental authority; or (ii) any person, while knowing that
all or a portion of such money or thing of value will be offered, given, or
promised, directly or indirectly, to any official, to any political party or
official thereof, or to any candidate for political office, for purposes of (A)
(1) influencing any act or decision of such official, political party, party
official, or candidate in his or her or its official capacity, (2) inducing such
official, political party, party official, or candidate to do or omit to do any
act in violation of the lawful duty of such official, political party, party
official, or candidate, or (3) securing any improper advantage; or (B) inducing
such official, political party, party official, or candidate to use his or her
or its influence with a governmental authority to affect or influence any act or
decision of such governmental authority. There has been no false or fictitious
entries made in the books or records of Wealth Generators relating to any offer,
payment, promise to pay, or authorization of the payment of any money, or offer,
gift, promise to give, or authorization of the giving of anything of value,
including any bribe, kickback or other illegal or improper payment, and the
Company, has not established or maintained a secret or unrecorded fund.

 

SECTION 3

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF INVU

 

INVU represent and warrant to Wealth Generators and the Wealth Generators
Members as follows:

 

3.1       Organization and Good Standing. INVU is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
is entitled to own or lease its properties and to carry on its business as and
in the places where such properties are now owned, leased or operated and such
business is now conducted except for any such failure, which when taken together
with all other failures, is not likely to have a Material Adverse Effect on the
business of INVU taken as a whole. INVU is qualified to do business as a foreign
corporation in each jurisdiction, if any, in which its property or business
requires such qualification.

 



8 

 

 

3.2       Authorization; Enforceability; No Breach. INVU has all the necessary
corporate power and authority to execute this Agreement and perform its
respective obligations hereunder. This Agreement constitutes the valid and
binding obligation of INVU, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors’ rights. The execution,
delivery and performance of this Agreement by INVU and the consummation of the
transactions contemplated hereby will not:

 

(a)       violate any provision of the Articles of Incorporation or By-Laws of
such entity;

 

(b)       violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which either
such entity is a party or by or to which it or any of its respective assets or
properties may be bound or subject;

 

(c)       violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, either
such entity, or upon its respective properties or business; or

 

(d)       violate any statute, law or regulation of any jurisdiction applicable
to the transactions contemplated herein, which could have a Material Adverse
Effect on the business or operations of either entity.

 

3.3       Compliance with Laws. INVU has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its respective business
which, if not complied with, would have a Material Adverse Effect on affect the
business or financial condition of INVU as a whole.

 

3.4       Litigation; Actions and Proceedings. Except as disclosed in the INVU
SEC Documents, there is no outstanding order, judgment, injunction, award or
decree of any court, governmental or regulatory body or arbitration tribunal
against or involving INVU. Except as disclosed in the INVU SEC Documents, there
is no action, suit or proceeding pending or threatened, or any investigation or
proceeding, at law or in equity, before any arbitrator, court or other
governmental authority, pending or threatened, nor any judgment, decree,
injunction, award or order outstanding, against or in any manner involving INVU
or its respective properties or rights which (a) could reasonably be expected to
have a Material Adverse Effect on INVU, or (b) could reasonably be expected to
have a Material Adverse Effect on the consummation of any of the transactions
contemplated by this Agreement. There is no fact, event or circumstances that
may give rise to any suit, action, claim, investigation or proceeding.

 

3.5       Brokers or Finders. No broker’s or finder’s fee will be payable by
INVU in connection with the transaction contemplated by this Agreement, nor will
any such fee be incurred as a result of any actions by INVU.

 

3.6       The INVU Shares. The INVU Shares to be issued to the Wealth Generators
Members, on or prior to the date of issuance, will have been duly authorized by
all necessary corporate actions and when, so issued in accordance with the terms
of this Agreement, will be validly issued, fully paid and non-assessable and
will not be issued in violation of the pre-emptive or similar rights of any
person.

 



9 

 

 

3.7       Books and Records. The books and records, financial and otherwise, of
INVU are in all material respects complete and correct and have been made and
maintained in accordance with sound business and bookkeeping practices and, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of INVU.

 

3.8       Minute Book. The minute book of INVU contains, and will contain at the
Closing Date, evidence of the due election and incumbency of the board of
directors and officers of INVU executing this Agreement or any document,
certificate, or other instrument executed in order to consummate the
transactions herein contemplated together with an accurate and complete record
of the proceeds of all meeting of directors, committees thereof, or stockholders
and all written consents in lieu thereof.

 

3.9       Shareholders' List. The stockholders' list of INVU, which has been
previously delivered by INVU to Wealth Generators, is a true and accurate copy
thereof as of the date indicated thereon. The Transfer Agent retains in
safekeeping all certificates that have been or should be canceled on the
registration of transfer thereof. All of such canceled certificates have on
their face in conspicuous permanent ink or perforations the word "canceled." All
of such certificates are accounted for as either canceled and in the possession
of the Transfer Agent, outstanding, or unissued. To the best of INVU's
knowledge, except for securities broker-dealers, clearing agencies, securities
depositories, banks, or other securities industry entities registered with the
SEC whose regular business consists of holding securities beneficially owned by
others, each stockholder listed on such stockholders' list is the beneficial
owner thereof, and such stockholder is not a party to, and such stockholder's
stock is not subject to, any agreement, understanding, power-of-attorney, or
other arrangement of any kind with any person who is an affiliate of INVU or
acting in concert with such affiliate under which such affiliate or person
acting in concert with such affiliate has or shares investment or voting power
over such securities.

 

3.10       SEC Reports and Financial Statements.

 

(a)       INVU has filed or furnished all forms, documents and reports, required
to be filed or furnished by it (the “INVU SEC Documents”) with the Securities
and Exchange Commission (the “SEC”). As of their respective dates or, if
amended, as of the date of such amendment, the INVU SEC Documents complied in
all material respects with the requirements of the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the case may be, and
the applicable rules and regulations promulgated thereunder, and none of the
INVU SEC Documents contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(b)       The audited financial statements and unaudited interim financial
statements (including all related notes and schedules) of INVU included in the
INVU SEC Documents (the “INVU Financial Statements”) complied as to form in all
material respects with the rules and regulations of the SEC then in effect,
fairly present in all material respects the financial position of INVU, as at
the respective dates thereof, and the results of their operations and their cash
flows for the respective periods then ended (subject, in the case of the
unaudited statements, to normal recurring year-end audit adjustments that were
not or are not expected to be, individually or in the aggregate, materially
adverse to INVU), and were prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).

 

3.11       Compliance with Securities Laws, Rules, and Regulations. All
securities of INVU issued since its inception have been issued pursuant to and
in compliance with applicable federal and state laws, rules, and regulations;
specifically, all offers and sales of shares of common voting stock were made
pursuant to exemptions from the registration requirements of Section 5 of the
Securities Act, and pursuant to available exemptions provided by applicable
state securities laws. Further, INVU has made all the required filings with any
federal or state regulatory agency regarding the offer and sale of all issued
and outstanding shares of common voting stock.

 



10 

 

 

3.12       Transactions with Affiliates. The INVU SEC Documents set forth a
description of every material contract, agreement, or arrangement between INVU
and any person who is or has ever been an officer, director, or promoter (as
defined in rule 405 under the Securities Act) of INVU or person owning of
record, or known by INVU to own beneficially, 5% or more of the issued and
outstanding common stock of INVU and which is to be performed in whole or in
part after the date hereof or was entered into within three years before the
date hereof. In all of such circumstances, the contract, agreement, or
arrangement was for a bona fide business purpose of INVU, and the amount paid or
received, whether in cash, in services, or in kind, is, has been during the full
term thereof, and is required to be during the unexpired portion of the term
thereof, no less favorable to INVU than terms available from otherwise unrelated
parties in arm’s length transactions. Except as disclosed in Schedule 3.12
hereto or otherwise disclosed herein, no officer or director of INVU or 5%
shareholder of INVU has, or has had during the preceding three years or such
shorter period as INVU has been in existence, any interest, directly or
indirectly, in any material transaction with INVU. Schedule 3.12 hereto also
includes a description of any commitment by INVU, whether written or oral, to
lend any funds to, borrow any money from, or enter into any other material
transaction with, any such affiliated person.

 

3.13       Absence of Certain Changes or Events. Since December 31, 2016, there
has not been (a) any material adverse change in the business, prospects, the
financial or other condition, or the assets or liabilities of INVU as reflected
in the INVU Financial Statements, (b) any material loss sustained by INVU,
including, but not limited to any loss on account of theft, fire, flood,
explosion, accident or other calamity, whether or not insured, which has or may
have a Material Adverse Effect on the operation of INVU’s business, or (c) to
the knowledge of INVU, any event, condition or state of facts, including,
without limitation, the enactment, adoption or promulgation of any law, rule or
regulation, the occurrence of which would have a Material Adverse Effect on the
results of operations or the business or financial condition of INVU.

 

3.14       Indebtedness. Schedule 3.14 sets forth all outstanding secured and
unsecured Indebtedness of the Company, or for which the Company has commitments
as of the date hereof. For the purposes of this Agreement, “Indebtedness” shall
mean (a) any liabilities for borrowed money or amounts owed including trade
accounts payable incurred in the ordinary course of business, (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same should be reflected in the
Company’s consolidated balance sheet; and (c) the present value of any lease
payments due under leases required to be capitalized in accordance with GAAP.

 

3.15       Internet Communications. INVU has not at any time during the
preceding year posted under its name or under any pseudonym, whether or not
accompanied by personally identifiable information, any statement, comment, or
other communication on any internet chat room, bulletin board, or other forum,
whether or not access is or purports to be restricted, respecting INVU, its
business or financial condition, prospects, management or opportunities or its
securities or effecting transactions therein, except public releases by INVU
duly authorized by its officers or directors.

 

3.16       Tradability of Outstanding Stock. To the extent applicable, INVU has
complied with the securities laws of each and every jurisdiction in which a
shareholder resided as of the date such shareholder purchased securities from
INVU, and such shares purchased from INVU can be resold without restriction
(except for any applicable control restrictions or restrictions under the
Securities Act) by such shareholder in said jurisdiction immediately after the
closing as herein contemplated.

 



11 

 

 

3.17       Intentionally Left Blank.

 

3.18       Full Disclosure. No representation or warranty by INVU in this
Agreement or in any document or schedule to be delivered by it pursuant hereto,
and no written statement, certificate or instrument furnished or to be furnished
by INVU pursuant hereto or in connection with the negotiation, execution or
performance of this Agreement contains, or will contain, any untrue statement of
a material fact or omits, or will omit, to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of the businesses of INVU.

 

3.19       State Takeover Statutes. No “fair price,” “moratorium,” “control
share acquisition” or other similar antitakeover statue or regulation enacted
under state or federal laws in the United States, is applicable to the
transactions contemplated by this Agreement.

 

3.20       Tax Matters. INVU has filed, all federal income tax returns and all
other material tax returns that it was required to file since the date of its
organization. INVU has paid all taxes that it was required to pay since the date
of its organization. INVU is not currently the beneficiary of any extension of
time within which to file any tax return. There are no liens for taxes (other
than taxes not yet due and payable) upon any of the assets of INVU. There is no
material dispute or claim concerning any tax liability of INVU either (i)
claimed or raised by any taxation authority in writing or (ii) as to which INVU
has knowledge.

 

3.21       Anticorruption.

 

(a)       Neither INVU nor any of its directors, officers, employees,
representatives, or any person generally acting by or on behalf of any of the
aforementioned, is or has at any time engaged in any activity, practice or
conduct which would constitute an offence under all applicable laws relating to
anti-bribery, anti-corruption, anti-money laundering or illegal payments and
bribes and illegal political contributions and similar statutes, rules and
regulations.

 

(b)       INVU has in place adequate procedures to prevent any conduct of the
kind referred to in Section 3.21(a) above.

 

(c)       Neither INVU nor any of its directors, officers, employees,
representatives, or any person generally acting by or on behalf of any of the
aforementioned, is or has been the subject of any investigation, inquiry or
enforcement proceedings by any governmental, administrative or regulatory body
or any customer regarding any offence or alleged offence under applicable laws
relating to anti-bribery, anti-corruption, anti-money laundering, illegal
payments and bribes and illegal political contributions and similar statutes,
rules and regulations, and no such investigation, inquiry or proceedings have
been threatened or are pending and there are no circumstances likely to give
rise to any such investigation, inquiry or proceedings.

 

(d)       Without limiting the generality of the foregoing, neither INVU nor any
of its directors, officers, employees, representatives, or any person generally
acting by or on behalf of any of the aforementioned, has corruptly or otherwise
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value
to: (i) any government or similar official for purposes of (A) (1) influencing
any act or decision of such official in his or her official capacity, (2)
inducing such official to do or omit to do any act in violation of the lawful
duty of such official, or (3) securing any improper advantage; or (B) inducing
such official to use his or her influence with a governmental authority to
affect or influence any act or decision of such governmental authority; or (ii)
any person, while knowing that all or a portion of such money or thing of value
will be offered, given, or promised, directly or indirectly, to any official, to
any political party or official thereof, or to any candidate for political
office, for purposes of (A) (1) influencing any act or decision of such
official, political party, party official, or candidate in his or her or its
official capacity, (2) inducing such official, political party, party official,
or candidate to do or omit to do any act in violation of the lawful duty of such
official, political party, party official, or candidate, or (3) securing any
improper advantage; or (B) inducing such official, political party, party
official, or candidate to use his or her or its influence with a governmental
authority to affect or influence any act or decision of such governmental
authority. There has been no false or fictitious entries made in the books or
records of INVU relating to any offer, payment, promise to pay, or authorization
of the payment of any money, or offer, gift, promise to give, or authorization
of the giving of anything of value, including any bribe, kickback or other
illegal or improper payment, and INVU has not established or maintained a secret
or unrecorded fund.

 



12 

 

 

SECTION 4

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE WEALTH GENERATORS MEMBERS

 

Each of the Wealth Generators Members hereby represents and warrants to INVU, as
follows:

 

4.1       Ownership and Restrictions on Wealth Generators Membership Interest.
The Wealth Generators Member is not a party to any agreement, written or oral,
creating rights in respect to the Wealth Generators Membership Interest to be
contributed to INVU for the INVU Shares pursuant to this Agreement in any third
person or relating to the voting of the Membership Interest. The Wealth
Generators Member is the lawful and beneficial owner of the Wealth Generators
Membership Interest set forth opposite such members name on Schedule A hereto,
free and clear of all security interests, liens, encumbrances, equities and
other charges, except for any applicable restrictions under U.S. securities
laws. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the Wealth Generators Membership Interest owned by
such Wealth Generators Member, nor are there any securities convertible into
such membership interest.

 

4.2       No Registration; Shell Status. The INVU Shares will not be registered
under the Securities Act or under applicable state blue-sky laws. Due to the
fact that INVU filed a Form 10-K Annual Report for the year ended December 31,
2005 indicating that INVU was a shell at such time, INVU is a former
“shell-company” as defined in Rule 405 of the Securities Act. On August 30,
2006, INVU entered into a Share Purchase Agreement pursuant to which it acquired
The Retirement Solution Inc. and, at such time was no longer considered a
“shell-company”. Since August 30, 2006, INVU has filed all required quarterly
and annual reports with the SEC and has not been considered a “shell-company” at
any point in time.

 

4.3       Power and Authority. The Wealth Generators Members are authorized to
enter into this Agreement and perform their obligations hereunder, and no
consent of any person is necessary in order for the Wealth Generators Members to
enter into and consummate the Transaction.

 

4.4       Investment Intent. The INVU Shares, when issued, will be acquired for
the Wealth Generators Members’ own accounts, for investment purposes only and
not with a view for distribution or resale to others. The Wealth Generators
Members will not sell or otherwise transfer the INVU Shares unless the INVU
Shares are subsequently registered under the Securities Act or an exemption to
the registration requirements is available. INVU is under no obligation to
register the INVU Shares under the Securities Act. Following the issuance of the
INVU Shares, legends shall be placed on the certificates representing the INVU
Shares to the effect that they have not been registered under the Securities Act
or applicable state securities laws and appropriate notations thereof will be
made in INVU's books and stop transfer instructions may be placed with INVU’s
transfer agent. The acquisition of the INVU Shares represents a high-risk
capital investment, and the Wealth Generators Members are able to afford an
investment in a speculative venture such as INVU. The Wealth Generators Members
have adequate means of providing for their current financial needs and
foreseeable contingencies and have no need for liquidity of its investment in
the INVU Shares for an indefinite period of time. Although INVU’s common stock
is quoted for trading by OTC Markets, trading has been both low-volume and
sporadic and there are no assurances a more robust trading market will develop
in the near future, if at all; accordingly, the INVU Shares are considered an
illiquid investment. The Wealth Generators Members are fully aware that such
investments can and sometimes do result in the loss of the entire investment.
The Wealth Generators Members are experienced and sophisticated investors, are
able to fend for themselves in the transactions contemplated by this Agreement,
and have such knowledge and experience in financial and business matters that
they are capable of evaluating the risks and merits of acquiring the INVU
Shares. The Wealth Generators Members are accredited investors as such term is
defined under the Securities Act, and they understand the meaning of the term
“accredited investor.” The Wealth Generators Members understand that the offer
and sale of the INVU Shares is being made only by means of this Agreement and
that INVU has not authorized the use of, and the Wealth Generators Members
confirms that they are not relying upon, any other information, written or oral,
other than material contained in this Agreement.

 



13 

 



 

SECTION 5

COVENANTS

 

5.1              Examinations and Investigations. Prior to the Closing Date, the
parties acknowledge that they will be entitled, through their employees and
representatives, to make such investigation and verification of the assets,
properties, business and operations, books, records and financial condition of
the other, including communications with suppliers, vendors and customers, as
they each may reasonably require. No investigation by a party hereto shall,
however, diminish or waiver in any way any of the representations, warranties,
covenants or agreements of the other party under this Agreement. Consummation of
this Agreement shall be subject to the fulfillment of due diligence procedures
to the reasonable satisfaction of each of the parties hereto and their
respective counsel.

 

5.2              Expenses. Each party hereto agrees to pay its own costs and
expenses incurred in negotiating this Agreement and consummating the
transactions described herein.

 

5.3              Further Assurances. The parties shall execute such documents
and other papers and take such further actions, as may be reasonably required or
desirable, to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its best efforts to fulfill or obtain in the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

5.4              Confidentiality. In the event the transactions contemplated by
this Agreement are not consummated, each of the parties hereto agree to keep
confidential any information disclosed to each other in connection therewith;
provided, however, such obligation shall not apply to information which:

 

(a)                at the time of disclosure was public knowledge;

 

(b)               after the time of disclosure becomes public knowledge (except
due to the action of the receiving party); or

 

(c)                the receiving party had within its possession at the time of
disclosure.





14 

 



 

SECTION 6

CONDUCT OF BUSINESS BY WEALTH GENERATORS

 

From the date of this Agreement until the Closing, Wealth Generators shall
conduct its business in the ordinary course and consistent with prudent and past
business practice, except for transactions expressly contemplated hereby, or
with the prior written consent of INVU. Notwithstanding the foregoing, from the
date of this Agreement until the Closing, Wealth Generators will not:

 

(a)       create, assume or suffer to exist any lien on any of its properties or
assets, whether tangible or intangible;

 

(b)       sell, assign, transfer, lease or otherwise dispose of or agree to
sell, assign, transfer, lease or otherwise dispose of any its assets or cancel
any indebtedness owed to it;

 

(c)       change any method of accounting or accounting practice used by it,
other than such changes required by GAAP;

 

(d)       issue, grant, deliver, sell, repurchase, redeem, purchase, acquire,
encumber, pledge, dispose of or otherwise transfer, directly or indirectly, any
shares of capital stock of, or other equity interests in it, or securities
convertible into or exchangeable for such shares or equity interests, or issue
or grant any options, warrants, calls, subscription rights or other rights of
any kind to acquire additional shares of such capital stock, such other equity
interests or such securities;

 

(e)       propose or adopt any amendment or other changes to its Articles of
Incorporation, its bylaws or other governing documents;

 

(f)       declare, set aside or pay any dividend or distribution with respect to
any share of its capital stock or declare or effectuate a stock dividend, stock
split or similar event;

 

(g)       issue any note, bond, or other debt security or create, incur, assume,
or guarantee any indebtedness for borrowed money or capitalized lease
obligation;

 

(h)       make any equity investment in, make any loan, advance or capital
contribution to, or acquire the securities or assets of any other person;

 

(i)       enter into any new or additional agreements or modify any existing
agreements relating to the employment of, or compensation or benefits payable or
to become payable to, any past or present officer or director or any written
agreements of any of its past or present employees;

 

(j)       make any payments out of the ordinary course of business to any of its
officers, directors, employees or shareholders;

 

(k)       pay, discharge, satisfy or settle any liabilities (absolute, accrued,
asserted or unasserted, contingent or otherwise) other than in the ordinary
course of business;

 

(l)       agree in writing or otherwise take any action that would, or would
reasonably be expected to, prevent, impair or materially delay its ability to
consummate the transactions contemplated by this Agreement;

 

(m)       form or acquire any subsidiaries; or

 

(n)       agree or commit to take any of the actions specified in this Section
6.

 



15 

 

 

SECTION 7

CONDUCT OF BUSINESS BY INVU

 

From the date of this Agreement until the Closing, INVU shall conduct its
business in the ordinary course and consistent with prudent and past business
practice, except for transactions expressly contemplated hereby, or with the
prior written consent of Wealth Generators. Notwithstanding the foregoing, from
the date of this Agreement until the Closing, INVU will not:

 

(a)       create, assume or suffer to exist any lien on any of its properties or
assets, whether tangible or intangible;

 

(b)       sell, assign, transfer, lease or otherwise dispose of or agree to
sell, assign, transfer, lease or otherwise dispose of any its assets or cancel
any indebtedness owed to it;

 

(c)       change any method of accounting or accounting practice used by it,
other than such changes required by GAAP;

 

(d)       issue, grant, deliver, sell, repurchase, redeem, purchase, acquire,
encumber, pledge, dispose of or otherwise transfer, directly or indirectly, any
shares of capital stock of, or other equity interests in it, or securities
convertible into or exchangeable for such shares or equity interests, or issue
or grant any options, warrants, calls, subscription rights or other rights of
any kind to acquire additional shares of such capital stock, such other equity
interests or such securities;

 

(e)       propose or adopt any amendment or other changes to its Articles of
Incorporation, its bylaws or other governing documents;

 

(f)       declare, set aside or pay any dividend or distribution with respect to
any share of its capital stock or declare or effectuate a stock dividend, stock
split or similar event;

 

(g)       issue any note, bond, or other debt security or create, incur, assume,
or guarantee any indebtedness for borrowed money or capitalized lease
obligation;

 

(h)       make any equity investment in, make any loan, advance or capital
contribution to, or acquire the securities or assets of any other person;

 

(i)       enter into any new or additional agreements or modify any existing
agreements relating to the employment of, or compensation or benefits payable or
to become payable to, any past or present officer or director or any written
agreements of any of its past or present employees;

 

(j)       make any payments out of the ordinary course of business to any of its
officers, directors, employees or shareholders;

 

(k)       pay, discharge, satisfy or settle any liabilities (absolute, accrued,
asserted or unasserted, contingent or otherwise) other than in the ordinary
course of business;

 

(l)       agree in writing or otherwise take any action that would, or would
reasonably be expected to, prevent, impair or materially delay its ability to
consummate the transactions contemplated by this Agreement;

 

(m)       form or acquire any subsidiaries; or

 

(n)       agree or commit to take any of the actions specified in this Section
7.

 



16 

 

 

SECTION 8

CONDITIONS PRECEDENT TO CLOSING

 

8.1       Conditions Precedent to the Obligation of INVU to Close. The
obligations of INVU to effect and consummate the transactions contemplated
hereby are subject to the fulfillment or satisfaction, prior to or on the
Closing Date, of the following conditions; provided that these conditions are
for INVU’s sole benefit and may be waived only by INVU at any time in its sole
discretion by providing Wealth Generators and the Wealth Generators Members with
prior written notice thereof:

 

(a)       Representations, Warranties, Covenants and Agreements. The
representations and warranties of Wealth Generators and each Wealth Generators
Member herein shall be true and correct as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and each of Wealth Generators and the Wealth Generators Members
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by them at or prior to the Closing Date.

 

(b)       Wealth Generators Board Approval. Wealth Generators’ Board of
Directors shall have adopted, and not rescinded or otherwise amended or
modified, resolutions authorizing Wealth Generators to enter into this Agreement
and the consummation of the transactions contemplated hereby and thereby.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

(d)       No Material Adverse Changes. There shall have been no adverse effect
on the business, operations, properties, prospects or financial condition of
Wealth Generators that would have a Material Adverse Effect on Wealth
Generators, taken as a whole.

 

(e)       Financial Statements. Wealth Generators shall within 60 calendar days
deliver the audited financial statements for the years ended March 31, 2016 and
2015, together with such unaudited interim period financial statements as shall
be necessary to satisfy the rules and regulations of the SEC (the “Wealth
Generators Audited Financial Statements”). The Wealth Generators Audited
Financial Statements shall have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved (except as may be indicated
therein or in the notes thereto) and the rules and regulations of the SEC and
shall be accompanied by the unqualified opinion of an auditor acceptable to the
INVU Board of Directors.

 

(f)       Participation of Wealth Generators Members. The holders of 100% of the
Wealth Generators Membership Interest shall participate in the transactions
contemplated by this Agreement.

 

8.2.       Conditions Precedent to the Obligation of Wealth Generators and the
Wealth Generators Members to Close. The obligations of each of Wealth Generators
and the Wealth Generators Members to effect and consummate the transactions
contemplated hereby are subject to the fulfillment or satisfaction, prior to or
on the Closing Date, of the following conditions; provided that these conditions
are for Wealth Generators’ and the Wealth Generators Members’ sole benefit and
may be waived only by either Wealth Generators or the Wealth Generators Members,
as applicable, at any time in their sole discretion by providing INVU with prior
written notice thereof:

 



17 

 

 

(a)       Representations, Warranties, Covenants and Agreements. The
representations and warranties of INVU herein shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date), and each of INVU shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by them
at or prior to the Closing Date. Wealth Generators shall have received a
certificate, executed by INVU, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by Wealth
Generators.

 

(b)       Resolutions. The INVU Board of Directors shall have adopted, and not
rescinded or otherwise amended or modified, resolutions authorizing INVU’s entry
into this Agreement and the consummation of the transactions contemplated hereby
and thereby, including the issuance of the INVU Shares.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

SECTION 9

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF INVU

 

Notwithstanding any right of Wealth Generators and the Wealth Generators Members
to fully investigate the affairs of INVU, Wealth Generators and the Wealth
Generators Members shall have the right to rely fully upon the representations,
warranties, covenants and agreements of INVU contained in this Agreement or in
any document delivered to Wealth Generators and/or the Wealth Generators Members
by INVU or any of its respective representatives, in connection with the
transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing Date hereunder for 12 months following the Closing.

 

SECTION 10

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF WEALTH GENERATORS AND THE WEALTH
GENERATORS MEMBERS

 

Notwithstanding any right of INVU to fully investigate the affairs of Wealth
Generators and the Wealth Generators Members, INVU has the right to rely fully
upon the representations, warranties, covenants and agreements of Wealth
Generators and the Wealth Generators Members contained in this Agreement or in
any document delivered to INVU by the Wealth Generators and/or the Wealth
Generators Members or any of its or their representatives, in connection with
the transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing Date hereunder for 12 months following the Closing.

 

SECTION 11

TERMINATION AND AMENDMENT

 

11.1       Termination. This Agreement may be terminated prior to the Closing as
follows:

 



18 

 



 

(a)       Termination by Mutual Consent. This Agreement may be terminated at any
time prior to the Closing by mutual written consent of the parties hereto.

 

(b)       Termination by Either Wealth Generators or INVU. This Agreement may be
terminated by either Wealth Generators or INVU at any time prior to the Closing
as follows:

 

(i)       if the Closing has not occurred by April 30, 2017 (the “Outside
Date”), except that the right to terminate this Agreement under this clause will
not be available to any party whose failure to fulfill any of its obligations
under this Agreement has been a principal cause of, or resulted in, the failure
to consummate the Closing by such date; or

 

(ii)       if any law or governmental authority prohibits consummation of the
Closing or if any order, judgment, injunction, award, decree or writ handed
down, adopted or imposed by, any court of competent jurisdiction or governmental
authority restrains, enjoins or otherwise prohibits consummation of the Closing,
and such order, judgment, injunction, award, decree or writ has become final and
nonappealable.

 

(c)       Termination by Wealth Generators. This Agreement may be terminated by
Wealth Generators at any time prior to the Closing if a breach or failure of any
representation, warranty or covenant of INVU contained in this Agreement shall
have occurred, which breach (A) would reasonably be expected to give rise to the
failure of a condition set forth in Section 8.2; and (B) as a result of such
breach, such condition would not be capable of being satisfied prior to the
Outside Date; provided that neither Wealth Generators or a Wealth Generators
Member is in material breach of its respective obligations under this Agreement.

 

(d)       Termination by INVU. This Agreement may be terminated by INVU at any
time prior to the Closing, if a breach or failure of any representation,
warranty or covenant of Wealth Generators or a Wealth Generators Member
contained in this Agreement shall have occurred, which breach (A) would
reasonably be expected to give rise to the failure of a condition set forth in
Section 8.1 and (B) as a result of such breach, such condition would not be
capable of being satisfied prior to the Outside Date; provided that INVU is not
in material breach of its respective obligations under this Agreement.

 

(e)       Effect of Termination. If this Agreement is terminated pursuant to
this Section 10, it will become void and of no further force and effect, with no
liability on the part of any party (or any of their respective former, current,
or future general or limited partners, shareholders, stockholders, managers,
members, directors, officers, affiliates or agents), except that the provisions
of this Section 10 will survive any termination of this Agreement; provided,
however, that nothing herein shall relieve any party (or any of their respective
directors or officers) from liabilities for damages incurred or suffered by
another party as a result of any fraud perpetrated, conspired in or otherwise
committed by such party (or any of their respective directors or officers) or
any knowing or intentional breach by a party of any of its representations,
warranties, covenants or other agreements set forth in this Agreement that
caused, or would reasonably be expected to cause, any of the conditions set
forth in Sections 8.1 or 8.2, as applicable, not to be satisfied.

 

11.2       Amendment of Agreement. This Agreement may be amended by the parties
at any time prior to the Closing; provided, that (a) no amendment that requires
stockholder approval under applicable laws, rules and regulations will be made
without such required further approval and (b) such amendment has been duly
authorized or approved by the parties. This Agreement may not be amended,
modified or supplemented except by an instrument in writing signed by Wealth
Generators, the Wealth Generators Members and INVU. Any such amendment shall
apply to, and bind all parties.

 



19 

 

 

SECTION 12

INDEMNIFICATION

 

12.1       Obligation of INVU to Indemnify. Subject to the limitations on the
survival of representations and warranties contained in Section 9, INVU hereby
agree to indemnify, defend and hold harmless Wealth Generators and each of the
Wealth Generators Members from and against any losses, liabilities, damages,
deficiencies, costs or expenses (including interest, penalties and reasonable
attorneys’ fees and disbursements) (a “Loss”) based upon, arising out of, or
otherwise due to any inaccuracy in or any breach of any representation,
warranty, covenant or agreement of INVU contained in this Agreement or in any
document or other writing delivered pursuant to this Agreement.

 

12.2       Obligation of Wealth Generators and the Wealth Generators Members to
Indemnify. Subject to the limitations on the survival of representations and
warranties contained in Section 9, each of Wealth Generators and the Wealth
Generators Shareholders agrees to indemnify, defend and hold harmless INVU from
and against any Loss based upon, arising out of, or otherwise due to any
inaccuracy in or any breach of any representation, warranty, covenant or
agreement made by any of them and contained in this Agreement or in any document
or other writing delivered pursuant to this Agreement.

 

12.3       Obligation of the Wealth Generators Members to Indemnify. Subject to
the limitations on the survival of representations and warranties contained in
Section 9, each of the Wealth Generators Members severally agrees to indemnify,
defend and hold harmless INVU, Wealth Generators and the remaining Wealth
Generators Members to the extent provided for herein from and against any Loss
based upon, arising out of, or otherwise due to any inaccuracy in or any breach
of any representation, warranty, covenant or agreement made by any of them and
contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.

 

 

SECTION 13

POST CLOSING COVENANTS

 

13.1       Merchant Partner. Concurrent with the Closing, INVU will enter into
an agreement with [ First Data] (the “Merchant Partner”) pursuant to which INVU
will pay 1% of all fees generated from the Merchant Bank Account with Zion Bank
to Merchant Partner. Merchant Partner agrees to place all amounts earned into a
separate designated bank account and to use such funds to pay any INVU debts
owed by INVU to Evenflow Funding LLC that are not settled and/or converted to
equity by INVU.

 

13.2       Reverse Stock Split. Wealth Generators and the Wealth Generators
Members acknowledge that, INVU in order to induce various debt holders and
vendors to convert their liabilities to shares of Common Stock of INVU, INVU has
agreed that INVU will refrain from implementing a reverse split of the shares of
Common Stock for a period of sixty (60) days from the Closing Date (the
“Restriction Period”). Wealth Generators and the Wealth Generators Members agree
that they will not vote for or take any action that would cause a reverse stock
split to occur before the Restriction Period has expired.

 

SECTION 14

MISCELLANEOUS

 

14.1       Waivers. The waiver of a breach of this Agreement or the failure of
any party hereto to exercise any right under this agreement shall in no event
constitute waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.

 



20 

 

 

14.2       Binding Agreement; Assignment. This Agreement shall be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns. This Agreement is not assignable except by operation of
law.

 

14.3       Notices. Any notice or statement given under this Agreement shall be
deemed to have been given if sent by certified mail, return receipt requested,
overnight courier or personal delivery, to the other party(ies) at the addresses
indicated above or on Schedule A hereto or at such other address or number as
may be furnished in writing in accordance with this paragraph.

 

14.4       Governing Law; Venue. This Agreement shall be governed and construed
in accordance with the laws of the State of Nevada, without regard to the
conflicts of law provisions thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Salt Lake
County, State of Utah, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this agreement in that jurisdiction or the
validity or enforceability of any provision of this agreement in any other
jurisdiction. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

14.5       Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the transaction and issuance of the
INVU Shares and related transactions, and supersede all prior agreements,
written or oral, with respect thereto.

 

14.6       Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

14.7       Severability of Provisions. The invalidity or unenforceability of any
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.

 

14.8       Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which, when so executed, shall constitute an original
copy hereof, but all of which together shall consider but one and the same
document. This Agreement may be executed and delivered by facsimile transmission
or pdf via email and when so executed and delivered shall have the same effect
as if the receiving party had received an original counterpart of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



21 

 

 


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



  INVESTVIEW, INC.             By: /s/Dr. Joseph Louro       Dr. Joseph Louro,
Chief Executive Officer                     WEALTH GENERATORS LLC            
By: /s/Ryan Smith       Ryan Smith , CEO  



 



WEALTH GENERATORS MEMBERS                     Wealth Engineering LLC     
WealthColony LLC               By: /s/Mario Romano   By: /s/ Jospeh Hagan  
Name:    Mario Romano   Name: Jospeh Hagan   Title: CEO   Title: Managing Member
              CR Capital Holdings LLC                     By: /s/Chad Miller  
By:   /s/ Stephen Poulter   Name: Chad Miller   Name: Stephen Poulter   Title:
Owner   Title: Individual               Herkimer Stone LLC                    
By: /s/Jospeh Hagan         Name: Jospeh Hagan         Title: Managing Member  
                  Maverick Holdings I, LLC                     By: /s/ Chad
Bessinger         Name: Chad Bessinger         Title: Managing Member          
          Adaugeo LLC                     By: /s/ Joseph Louro         Name:
Joseph Louro         Title: Managing Member                     LP Ventures LLC
        By: /s/Charles McHenry         Name: Charles McHenry         Title:
Managing Member        





 

 



22 

 

 

Schedule A

  

 

Member  Membership Interest Currently Held in Wealth Generators   Shares in
INVU  Wealth Engineering LLC   30.04%   408144751  CR Capital Holdings LLC 
 47.80%   649444710.3  Herkimer Stone LLC   5.00%   67933547.1  Maverick
Holdings I, LLC   2.00%   27173418.84  Adaugeo LLC   1.50%   20380064.13  LP
Ventures LLC   5.00%   67933547.1  WealthColony LLC   7.50%   101900320.7 
Stephen Poulter   1.16%   15760582.93  Total   100%     

 

 



23 

 



 

Schedule 2.4 Litigation; Actions and Proceedings

 

In May 2016, Wealth Generators, LLC, received a written request for production
of documents from the Commodity Futures Trading Commission (the “CFTC”) that
appeared to have been focused on claims made by Wealth Generators about the
performance of its trading recommendations. Wealth Generators responded to that
request for production and to several follow-up requests, with the last response
from Wealth Generators having been submitted in November, 2016. Wealth
Generators has received no further communications from the CFTC since that date.

 

 

Schedule 2.10 Undisclosed Liabilities

 

Schedule 2.16 Financial Statements.

 

Schedule 3.12 Transactions with Affiliates

 

Schedule 3.14 Indebtedness

 

 

 



24 

 